Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 12/31/2020 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the previously cited prior art references do not explicitly disclose the new claimed feature of “the first result comprising a first quantity of packets and a first section identifier for the first group of packets and a second quantity of packets and a section identifier for the next group of packets” in claim 1 and similarly in claim 4.  New reference, Fuchs (US 8,649,285) is cited in the new grounds of rejection for this particular features.
	Regarding claims 1, 4 and 7, the applicant indicated that the previously cited references do not disclose the newly cited claim features of “wherein when a packet and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 2015/0304185) in view of Kleyman (US 9,292,397), Fusch (US 8,649,285) and Hayden (US 2015/0071096).
Frost discloses the following features.
Regarding claim 1, a network device (see sending node 104 in Fig. 1), comprising: a processor, configured to collect, according to a plurality groups of packets (see “packets received in same time frames” recited in paragraph [0017], wherein packets in the same time frame represents a group of packets) sent to a another network device (see receiving node 106 in Fig. 1), statistics on a first result corresponding to each group of packets (see “packet loss” recited in paragraph [0017]).
Regarding claim 3, wherein a time of the network device is synchronized with a time of the other network device (see “clocks are synchronized among sending node 104 and receiving node 106” recited in paragraph [0019]); the processor is further configured to periodically collect, according to the packets sent to the other network device, statistics on the first result corresponding to each group of packets, to obtain a first result group corresponding to each period (see Fig. 3A and paragraph [0030], wherein the collecting is performed for one timeframe and starts again for the next timeframe; wherein each timeframe is considered as a period of time and therefore statistics is considered to be collected periodically), one first result group comprising an identifier of one period (see paragraph [0018], timestamp within the thresholds time 
Regarding claim 4, a network device (see receiving node 106 in Fig. 1), comprising: a processor, configured to collect, according to a plurality groups of packets (see “packets received in same time frames” recited in paragraph [0017], wherein packets in the same time frame represents a group of packets) sent by a another network device (see sending node 104 in Fig. 1), statistics on a second result corresponding to each group of packets (see “packet loss” recited in paragraph [0017]).
Regarding claim 6, wherein a time of the network device is synchronized with a time of another network device (see “clocks are synchronized among sending node 104 and receiving node 106” recited in paragraph [0019]); the processor is further configured to periodically collect, according to the received packets sent by the another network device, statistics on the second result corresponding to each group of packets, to derive from the statistics a second result group corresponding to each period (see Fig. 3A and paragraph [0030], wherein the collecting is performed for one timeframe and starts again for the next timeframe; wherein each timeframe is considered as a 
Regarding claim 7, a controller (see controller node 107 in Fig. 1), comprising: a receiver, configured to receive multiple first results sequentially sent by a first network device and multiple second results sent by a second network device (see “controller node 107 communicates with sending node 104 and measurement node(s) 106 and 105…collect recorded information from sending node 104 and measurement node(s) 106 and 105…” recited in paragraph [0022]), one first result comprising a quantity of packets (see “number of packets in a timeframe sent by node 104” recited in paragraph [0017]) and one second result comprising a quantity of packets in one group of packets obtained by the second network device through statistics collection according to the received packets sent by the first network device (see Fig. 3B for collecting information for the received packets for packets received within a timeframe); and a processor, configured to determine, according to the multiple first results and the multiple second 
Regarding claim 10, the processor being configured to compare Q consecutive first results with multiple second results, and when each first result of the Q consecutive first results is the same as a corresponding second result of Q consecutive second results, determine the last one of the Q consecutive first results as the first result used as the first reference and determine the last one of the Q consecutive second results as the second result used as the second reference (see “packet loss can be determined by comparing the number of packets in a timeframe sent by node 104 and received by node 106” recited in paragraph [0017]; and “Processing returns to process block 302 to initialize a statistics data structure and new threshold value for the next timestamp group of packets” recited in paragraph [0030], which shows that the packet loss analysis continues at the end of the timeframe onto the next timeframe, and therefore consecutive first and second results would be compared, wherein the last compared results would be the comparison reference used in the last timeframe), wherein the Q second results belong to the multiple second results and the qth first result of the Q first results corresponds to the qth second result of the Q second results, wherein 1 ≤ q ≤ Q and both q and Q are integers (see “packet loss can be determined by comparing the number of packets in a timeframe sent by node 104 and received by node 106” recited in paragraph [0017]; that is, comparison is performed for packets transmitted/received 
Regarding claim 11, the receiver being configured to receive multiple first result groups multiple first result group sent by the first network device and multiple second result groups sent by the second network device (see Hayden step 230 in Fig. 2, wherein the LMM including a count of packets transmitted are continuously transmitted for different loss measurement periods), one first result group comprising an identifier of one period and other of the first results corresponding to one or more groups of packets obtained by the first network device through statistics collection within the period (see Frost paragraph [0018], timestamp within the thresholds time period), and one second result group comprising an identifier of one period and second results corresponding to one group or multiple groups of packets obtained by the second network device through statistics collection within the period (see Hayden step 240 in Fig. 2, wherein LMRs including the count of received packets are continuously transmitted for each loss measurement period); and the processor being configured to determine, according to the multiple first result groups and the multiple second result groups, whether a packet in the packets sent by the first network device to the second network device has been lost (see Fig. 3C and paragraph [0034] of Frost, wherein a controller determines the packet loss for each timeframe).
Frost does not disclose the following features: regarding claim 1, wherein packets that are continuous in the sequential order and having at least one bit with a same position in packet identifier fields in the IP packet headers belong to a same section, each group of packets comprising multiple packets, the multiple packets belong 
Kleyman discloses the following features.
Regarding claim 1, wherein packets that are continuous in the sequential order and having at least one bit with a same position in packet identifier fields in the IP packet headers belong to a same section, each group of packets comprising multiple packets, the multiple packets belong to a section corresponding to a section identifier of the group of packets (see “all packets belonging to the same index use the same common counter to increment 16 bit identification field of the IP header. This ID is used 
Regarding claim 4, wherein packets that are continuous in the sequential order and having at least one bit with a same position in packet identifier fields in the IP packet headers belong to a same section (see “all packets belonging to the same index use the same common counter to increment 16 bit identification field of the IP header. This ID is used to check for missing or duplicate packets” recited in column 7, lines 19-25; wherein the IP identification index is considered as the claimed section identifier; the 
Regarding claims 2 and 5, wherein an identifier field of the IP packet header comprises 16 bits (see “16 bit identification field of the IP header” recited in column 7, lines 19-25).
Fuchs discloses the following features.
Regarding claim 1, the first result comprising a first quantity of packets and a first section identifier for the first group of packets and a second quantity of packets and a second section identifier for the next group of packets (see Fig. 4-5 and column 6, wherein statistics for each packet group and corresponding PGIDs are collected and 
Regarding claim 4, the second result comprising a first quantity of packets and a section identifier for a first group of packets and a second quantity of packets and a second section identifier for a next group of packets (see Fig. 4-5 and column 6, wherein statistics for each packet group and corresponding PGIDs are collected and stored, wherein the statistics includes number of in-order (NIO) packets received 440, a number of duplicate packets (NDP) received 450, a number of reordered packets (NRO) received 460, a number of late (NLA) packets received (470), and a number of lost (NLO) packets 480; that is, Kleyman shows the grouping of packets (index in Kleyman) and checking missing packets for packet belonging to the same grouping of packet, without specifically showing keeping tracks of a quantity of packet for each group of packets; Fuchs shows that different quantities associated with packets within different packet groups may be tracked).
Haydon discloses the following features.
Regarding claim 1, a transmitter, configured to transmit the first result corresponding to each group of packets to a controller according to a preset rule (see Fig. 2, Fig. 3A and paragraph [0019], wherein Loss Measurement Message (LMM) and Loss Measurement Reports (LMR) are transmitted after a loss measurement period; wherein the preset rule corresponds to the timing of the transmission after the loss measurement period; and wherein when Kleyman’s teaching is applied, it would be obvious that the LMM/LMR may be based on the IP identification index).
Regarding claim 4, a transmitter, configured to send the second result corresponding too each group of packets to a controller according to a preset rule (see Fig. 2, Fig. 3A and paragraph [0019], wherein Loss Measurement Message (LMM) and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Frost using features, as taught by Kleyman, Fusch and Hayden, in order to check for missing or duplicate packets within the same group of packets (column 7, lines 4-25 of Kleyman); in order to report network traffic data in an orderly fashion (see column 2, lines 56-67 of Fusch); and in order to enable accurate measurement of packet losses (see paragraph [0009] of Hayden).

Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 2015/0304185) in view of Kleyman (US 9,292,397) and Hayden (US 2015/0071096).
Frost discloses the following features.
Regarding claim 7, a controller (see controller node 107 in Fig. 1), comprising: a receiver, configured to receive multiple first results sequentially sent by a first network device and multiple second results sent by a second network device (see “controller node 107 communicates with sending node 104 and measurement node(s) 106 and 105…collect recorded information from sending node 104 and measurement node(s) 106 and 105…” recited in paragraph [0022]), one first result comprising a quantity of packets (see “number of packets in a timeframe sent by node 104” recited in paragraph [0017]) and one second result comprising a quantity of packets in one group of packets 
Regarding claim 10, the processor being configured to compare Q consecutive first results with multiple second results, and when each first result of the Q consecutive first results is the same as a corresponding second result of Q consecutive second results, determine the last one of the Q consecutive first results as the first result used as the first reference and determine the last one of the Q consecutive second results as the second result used as the second reference (see “packet loss can be determined by comparing the number of packets in a timeframe sent by node 104 and received by node 106” recited in paragraph [0017]; and “Processing returns to process block 302 to initialize a statistics data structure and new threshold value for the next timestamp group of packets” recited in paragraph [0030], which shows that the packet loss analysis continues at the end of the timeframe onto the next timeframe, and therefore consecutive first and second results would be compared, wherein the last compared results would be the comparison reference used in the last timeframe), wherein the Q second results belong to the multiple second results and the qth first result of the Q first results corresponds to the qth second result of the Q second results, wherein 1 ≤ q ≤ Q 
Regarding claim 11, the receiver being configured to receive multiple first result groups multiple first result group sent by the first network device and multiple second result groups sent by the second network device (see Hayden step 230 in Fig. 2, wherein the LMM including a count of packets transmitted are continuously transmitted for different loss measurement periods), one first result group comprising an identifier of one period and other of the first results corresponding to one or more groups of packets obtained by the first network device through statistics collection within the period (see Frost paragraph [0018], timestamp within the thresholds time period), and one second result group comprising an identifier of one period and second results corresponding to one group or multiple groups of packets obtained by the second network device through statistics collection within the period (see Hayden step 240 in Fig. 2, wherein LMRs including the count of received packets are continuously transmitted for each loss measurement period); and the processor being configured to determine, according to the multiple first result groups and the multiple second result groups, whether a packet in the packets sent by the first network device to the second network device has been lost (see Fig. 3C and paragraph [0034] of Frost, wherein a controller determines the packet loss for each timeframe).

Kleyman discloses the following features.
Regarding claim 7, one first result comprising a quantity of packets in one group of packets obtained by the first network device through statistics collection according to packets sent in a sequential order to the second network device and a section identifier of the group of packets, each group of packets sent by the first network device 
Regarding claim 8, wherein an identifier field of the IP packet header comprises 16 bits (see “16 bit identification field of the IP header” recited in column 7, lines 19-25).
Haydon discloses the following features.
Regarding claim 7, wherein the controller receives the first results from a first network device and a second result from the second device (see Fig. 2, Fig. 3A, 3B and paragraph [0019], wherein after each measurement period, the sender/receiver transmits the number of packets sent/received to a node controller; wherein when applied to Frost's invention, both the receiving node and the controller node would receive these information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Frost using features, as taught by Kleyman and Hayden, in order to check for missing or duplicate packets within the same group of packets (column 7, lines 4-25 of Kleyman) and in order to enable accurate measurement of packet losses (see paragraph [0009] of Hayden).

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, Kleyman and Hayden as applied to claim 7 above, and further in view of Raman (US 2015/0117234).
Frost, Kleyman and Hayden disclose the claimed limitations as shown above.
Frost also discloses the following features.

Regarding claim 12, the processor being configured to: compare a first result in a first result group with a corresponding second result in a second result group, wherein the first result group and the second result group have an identifier of a same period (see “timestamp” recited in paragraph [0018], wherein packets sent in the timeframe include the timestamp within the upper and lower time thresholds, such that the th first result in the first result group corresponds to the pth second result in the second result group, wherein p > 1 and p is an integer (see "packet loss can be determined by comparing the number of packets in a timeframe sent by node 104 and received by node 106. Other measurement nodes (105) along the path taken by packets being sent by node 104 towards node 106 can also record operations characteristics of packets within same timeframes and subsequently analyzed, for example, to determine where a packet loss occurred” recited in paragraph [0017], wherein the comparison is performed for the pth result of the first and second result group that corresponds to the same timeframe; and it would be obvious to order the first and the second result in the same order for ease of comparison such that the pth first result corresponds to the pth second result);  wherein when either quantities or section identifiers comprised in a first result and a second result that are compared are different, the comparison result indicates that the first result is different from the second result (see “determining a first packet loss in a direction from the access point to the controller based on a difference between the access point's TX count and the controller's RX count” recited in paragraph [0018], 
Frost and Hayden do not disclose the following features: regarding claim 9, determining that a packet is lost when quantities of packets in a first result and a second result that correspond to a same group of packets are different (Frost discloses determining packet loss for the same group of packets, those in the same timeframe, without disclosing that the loss is determined when the number of packets in a first result and a second result are "different"); regarding claim 12, when any comparison result indicates that a first result is different from a second result, determining that a packet in the packets sent by the first network device to the second network device is lost (Frost discloses determining packet loss for the same group of packets, those in the same timeframe, without disclosing that the loss is determined when the number of packets in a first result and a second result are "different");
Raman discloses the following features.
Regarding claim 9, determining that a packet is lost when quantities of packets in a first result and a second result that correspond to a same group of packets are different (see “determining a first packet loss in a direction from the access point to the controller based on a difference between the access point's TX count and the controller's RX count” recited in paragraph [0018], which shows that packet loss may be determined based on the difference in the transmit count and the receive count).
Regarding claim 12, when any comparison result indicates that a first result is different from a second result, determining that a packet in the packets sent by the first network device to the second network device is lost (see “determining a first packet loss 
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teaching of Raman in the system of Frost, Kleyman and Hayden in order to determine packet loss (see paragraph [0018] of Raman).

Allowable Subject Matter
Claim 13, as previously indicated, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: claim 14 includes all of the claimed features of claim 13 in independent form, is found to be allowable with the same reasoning as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUTAI KAO/Primary Examiner, Art Unit 2473